Title: From George Washington to Daniel Jenifer, 8 March 1775
From: Washington, George
To: Jenifer, Daniel



Sir,
Mt Vernon 8th Mar. 1775.

As you have been kind enough to mention the Conversation we had respecting Mr D. J. Adamss Land to the Creditors of his Father & procurd answers from some of them the Inclosed Letters will inform you of my determination in consequence thereof.
I will pay Mr Stormat at the time mentioned in my Letters to the other Gentn with Interest but want to know whether he sets up a claim to more than the £150 Sterlg with the Intst wch may be due thereon being told that he talks of demanding a larger Sum for Cost, Charges, or something else which I could not very well understand—I am very willing to abide by the sum mentioned in the list of Debts given to me, & which you saw—I shall be ready to fix the Matter with Mr Adams & the Creditors at any time upon the terms now proposed & did not care how soon the business could be accomplished.
The Skipper who was receiving Corn for Mr Stone did not care to take your Flour on Board—I shall therefore send it over to Captn Marshalls agreeable to yr desire—I am with esteem Sir Yr Most Obedt Hble Servt

Go: Washington

